PER CURIAM.
Based on the authority of O’Brien Glass Co. v. Miami Wall Systems, Inc., 645 So.2d 142 (Fla. 3d DCA 1994), as to defendants Labor Force of America, Inc., Lasoa WorldWide, Inc., Hu-Ramco, Inc., Joseph Gall, and Gloria Stevens, we affirm the trial court’s order dismissing the plaintiffs complaint for lack of personal jurisdiction. However, as to defendant Employee Staffing of America, Inc., we reverse and remand for an evidentia-ry hearing to determine whether Employee Staffing was still licensed to do business in Florida as of December, 1992.
Affirmed, in part, and reversed and remanded, in part.